Citation Nr: 1605842	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-50 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection, to include as due to herbicide exposure and/or as secondary to service-connected posttraumatic stress disorder (PTSD) is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus, type 2, and, if so, whether service connection, to include as due to herbicide exposure, is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin rash and, if so, whether service connection, to include as due to herbicide exposure, is warranted.

4.  Entitlement to service connection for a kidney disorder with a stent in the left arm, to include as a result of exposure to herbicides.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, with service in the Republic of Vietnam from October 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In November 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is part of the record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence. Thereafter, later in November 2015, the Veteran submitted additional evidence consisting of a physician's statement and VA treatment records dated from October 2013 to November 2015.  While he did not waive agency of original jurisdiction (AOJ) consideration of such evidence, as the Board herein reopens his previously denied claim, there is no prejudice to him in the Board considering such evidence in the below decision.  Furthermore, as the merits of his claims are being remanded, the AOJ will have an opportunity to consider such evidence in the readjudication of such claims.

The issue of entitlement to service connection for a heart disorder, claimed as due to herbicide exposure, has been raised by the record in a November 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

 The issues of entitlement to service connection for a kidney disorder with a stent in the left arm, diabetes mellitus, type 2, hypertension, and a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final October 1972 decision, issued in November 1972, the RO denied the Veteran's claim of entitlement to service connection for hypertension.
 
2.  Evidence added to the record since the last final denial in November 1972 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a hypertension.

3.  In a final August 2003 decision, issued that same month, the RO denied the Veteran's claims of entitlement to service connection for a skin rash and diabetes mellitus, type 2.
 
4.  In a final September 2005 decision, issued that same month, the RO determined that no new and material evidence had been received in order to reopen the claims of entitlement to service connection for a skin rash and diabetes mellitus, type 2.

5.  Evidence added to the record since the last final denial in September 2005 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin rash and diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  The November 1972 decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The May 2003 decision denied the Veteran's claims of entitlement to service connection for a skin rash and diabetes mellitus, type 2 is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2015)].

4.  The September 2005 decision that determined that new and material evidence had not been received in order to reopen the claims of entitlement to service connection for a skin rash and diabetes mellitus, type 2, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].
 
5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin rash.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type 2.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for hypertension, a skin rash, and diabetes mellitus, type 2, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claims is deferred pending additional development consistent with the VCAA.
 
Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).
 
Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Hypertension 

The RO denied entitlement to service connection for hypertension in an October 1972 rating decision.  At such time, the Veteran's service treatment records, reports of VA examinations conducted in August 1972 and September 1972, and private medical records.  Based on consideration of such evidence, the RO determined that hypertension was not incurred or aggravated in service based, at least in part, on the September 1972 VA examination that reflected a diagnosis of arterial hypertension of an unknown etiology.

In November 1972, the Veteran was advised of the decision and his appellate rights.  However, the Veteran did not appeal this decision within a year of notification by the RO.  Therefore, the November 1972 rating decision is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hypertension was received prior to the expiration of the appeal period stemming from the November 1972 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, while service personnel records were associated with the claims file in June 2014, after the November 1972 decision, such do not address hypertension and thus are not relevant.  Moreover, while they confirm the Veteran's dates of service in Vietnam, such information was of record via his DD 214 and his service treatment records at the time of the November 1972 rating decision. Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

Evidence received since the Veteran was notified of the decision in November 1972 consists of a July 2012 VA examination report, VA treatment records dated through July 2010 and from October 2013 to November 2015, and the Veteran's November 2015 hearing testimony.  The VA examination report and medical records reflect that the Veteran has a current diagnosis of hypertension, requiring medication.  The medical records discuss the relationship between his hypertension and his kidney disease.  At his hearing, the Veteran reported that he had been informed that his hypertension was linked to herbicide exposure.  He also testified that he believed he became hypertensive within a year of his discharge from the service in July 1969.  Finally, the Veteran contended that he felt his hypertension was caused or aggravated by his service-connected PTSD.  In this regard, the Board notes that the Veteran was service-connected for PTSD in a September 2005 rating decision, effective December 3, 2004. 

The Board finds that this evidence is new and material as it is not redundant of evidence already in the record in November 1972.  The newly received evidence provides new theories of entitlement to service connection for hypertension not previously considered, namely whether the Veteran's hypertension is caused or aggravated by his currently service-connected PTSD or his kidney disorder.  In addition, the Veteran has further claimed that hypertension has been caused by exposure to herbicides.  In this regard, Although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences  (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  

The claim for service connection for hypertension was previously denied based on the absence of a connection between the current disability and military service, and the newly received evidence addresses new theories of entitlement based on secondary service connection, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim.  As such, the Board finds that new and material evidence has been received. Accordingly, the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108.

Diabetes Mellitus, Type 2 

In August 2003, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus.  At such time, the RO noted consideration of the Veteran's service treatment records and verification of his service in Vietnam.  However, because he failed to respond to a May 2003 letter requesting medical evidence to support his claim and the record did not show a diagnosis of diabetes mellitus type II, the claim was denied.  Specifically, the RO noted that, although the Veteran had the requisite service in the Republic of Vietnam, service treatment records did not reflect a diagnosis of diabetes mellitus, type 2, and there was no post-service evidence showing the disability.  In August 2003, the Veteran was advised of the decision and his appellate rights.  However, the Veteran did not appeal this decision within a year of notification by the RO, and no new and material evidence pertinent to this claim was received prior to the expiration of the appeal period stemming from the August 2003 rating decision.  Furthermore, as noted above, while the Veteran's service personnel records were received in June 2014, such are irrelevant to diabetes mellitus type II and evidence of his Vietnam service was already of record.  Therefore, the August 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [2015]. 

The Veteran filed a petition to reopen his claim in December 2004.  In a September 2005 decision, the RO considered the Veteran's service treatment records, lay statements, and VA treatment records, and determined that the Veteran had not submitted new and material evidence in order to reopen the claim for entitlement to service connection for diabetes mellitus.  That same month, the Veteran was advised of the decision and his appellate rights, but did not appeal the decision within one year.  In addition, no evidence pertaining to the Veteran's claim for service connection for diabetes mellitus, type 2 was received prior to the expiration of the appeal period stemming from the September 2005 rating decision.  Similarly, for the reasons addressed above, 38 C.F.R. § 3.156(c) based on the receipt of the Veteran's service personnel records in June 2014 is not applicable.  Therefore, the September 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].

Evidence received since the September 2005 decision includes a November 2015 statement from a VA physician, VA medical records dated through July 2010 and from October 2013 to November 2015, and the Veteran's hearing testimony.  In the November 2015 statement, the VA physician indicated that the Veteran had a history of diabetes.  September 2008 VA medical records reflect that the Veteran has slowly progressive proteinuric stage 4 chronic kidney disease, possibly due to diabetes mellitus.  In addition, he had elevated blood sugars, which potentially indicated diabetes mellitus nephropathy worsened by elevated blood pressure.  The Veteran testified that he had been diagnosed with diabetes mellitus in the year prior to his November 2015 hearing.  

The Board finds that this evidence is new and material as it is not redundant of evidence already in the record in September 2005.  Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the VA physician's statement and medical records, the Board finds that the evidence received since the September 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection by reflecting that the Veteran may have a current diagnosis of diabetes mellitus, type 2.  Accordingly, the claim of entitlement to service connection for diabetes mellitus, type 2 is reopened.  

Skin Rash

In August 2003, the RO denied service connection for a skin rash.  At such time, the RO noted consideration of the Veteran's service treatment records and verification of his service in Vietnam.   However, because there was no evidence of this disability in the Veteran's service treatment records and he did not respond to a May 2003 letter requesting medical evidence in support of his claim, the claim was denied.  Specifically, the RO concluded that there was no basis in the available evidence of record to establish service connection for skin rash, as it did not happen in military service, nor was it aggravated or caused by service.  In August 2003, the Veteran was advised of the decision and his appellate rights.  However, the Veteran did not appeal this decision within a year of notification by the RO, and no new and material evidence pertinent to this claim was received prior to the expiration of the appeal period stemming from the August 2003 rating decision.  Furthermore, as noted above, while the Veteran's service personnel records were received in June 2014, such are irrelevant to diabetes mellitus type II and evidence of his Vietnam service was already of record.  Therefore, the August 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [2015].

The Veteran filed a petition to reopen his claim in December 2004.  In a September 2005 decision, the RO considered the Veteran's service treatment records, lay statements, and VA treatment records, and determined that the Veteran had not submitted new and material evidence in order to reopen the claim for entitlement to service connection for a skin rash.  That same month, the Veteran was advised of the decision and his appellate rights, but did not appeal the decision within one year. In addition, no evidence pertaining to the Veteran's claim for service connection for a skin rash was received prior to the expiration of the appeal period stemming from the September 2005 rating decision.  Similarly, for the reasons addressed above, 38 C.F.R. § 3.156(c) based on the receipt of the Veteran's service personnel records in June 2014 is not applicable.  Therefore, the September 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].

Evidence received since the September 2005 decision includes VA medical records dated through July 2010 and from October 2013 to November 2015 and the Veteran's hearing testimony.  The VA medical records include an April 2009 VA medical record reflecting the Veteran's reports that he had a rash that had been present for 35 to 40 years.  He also reported darkening of his face.  Upon examination, the Veteran had hypopigmented, slightly scaled patches on his upper back, shoulders, and mid lower back.  The examiner diagnosed tinea versicolor.  At his hearing, the Veteran testified that he initially noticed his skin condition while serving in Vietnam.  He reported that he would use skin creams or ointment "trying to darken it up."  He indicated that he had light patches on his skin, but that they were less noticeable on his face, since his kidney disease and treatment had darkened the color of his skin.

The Board finds that this evidence is new and material as it is not redundant of evidence already in the record in September 2005.  Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the VA treatment records showing a current diagnosis of a skin disorder, the Board finds that the evidence received since the September 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection by reflecting that the Veteran may has a current diagnosis of tinea versicolor.  Accordingly, the claim of entitlement to service connection for a skin disorder is reopened.   


ORDER

New and material having been received, the claim for service connection for hypertension is reopened; the appeal is granted to this extent only.

New and material having been received, the claim for service connection for diabetes mellitus, type 2 is reopened; the appeal is granted to this extent only.

New and material having been received, the claim for service connection for a skin disorder is reopened; the appeal is granted to this extent only.


REMAND

The Veteran has contended that he has diabetes mellitus, type 2, as a result of herbicide exposure while on active duty in Vietnam.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include type II diabetes.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).
 
Service personnel records reflect that the Veteran served in Vietnam from October 1968 to July 1969.  As such, in this case, if the Veteran has a current diagnosis of diabetes mellitus, type 2, manifested to 10 percent or more, he is qualified for entitlement to service connection for that disorder on a presumptive basis.  38 C.F.R. § 3.307, 3.309.

At his hearing, the Veteran contended that he has been informed by a VA physician within the prior year that he was diagnosed with diabetes mellitus, type 2.  The Veteran indicated that all of his treatment has been through the VA medical center (VAMC) in West Los Angeles, California.  The claims file includes medical records reflecting treatment at the West Los Angeles VAMC through July 2010.  In November 2015, the Veteran submitted a statement from a VA physician and several pages of medical records reflecting treatment from October 2013 to November 2015.  In this regard, in the November 2015 statement, the Veteran's treatment provider indicated that he had a history of diabetes mellitus and in a January 2014 record, it was noted that the likely etiology of the Veteran's peripheral neuropathy is diabetic peripheral neuropathy; however, his treatment records do not reflect a diagnosis of such disease.  In this regard, his problem list is negative for diabetes mellitus and, in May 2014, the Veteran's HgbA1C was noted to be 5.7 in April and 6.4 in January, both of which are pre-diabetic results, and it was stated that he was not known to be diabetic.  Furthermore, A1C results from May 2007 to October 2015 show fluctuating results with some in the high range, representing pre-diabetic results, but there was no diagnosis of diabetes.

However, it appears that the Veteran's treatment records from the West Los Angeles VAMC are not complete.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, all current medical records from the VAMC in West Los Angeles should be obtained and added to the record.
 
Furthermore, while the record reflects that the Veteran has been evaluated with a possible diagnosis of diabetes mellitus, type 2,, the current record of evidence does not include a definitive diagnosis.  At his hearing, the Veteran contended that he had been informed by his doctors that the dialysis treatment for his kidney disorder may have helped to treat his diabetes mellitus, thereby making it difficult to detect and diagnose.  As such, if additional records added to the claims file do not reflect a clear diagnosis of diabetes mellitus, type 2, the Veteran should be afforded a VA examination to determine whether he has such a diagnosis.

With regard to the Veteran's hypertension and renal disease, the Board observes that he was provided with VA examinations in July 2012.  These examinations confirmed diagnoses of hypertension and end-stage renal disease; however, the examiners did not opine as to the etiology of these disorders.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

At his hearing, the Veteran indicated that he had been told that his kidney disorder was related to his diabetes mellitus, and that hypertension was related to both.  He had also been told that his hypertension was related to herbicide exposure.  The Veteran additionally asserted his belief that his hypertension was secondary to his service-connected PTSD.

A September 2008 medical record reflects an examiner's opinion that the Veteran had slowly progressive proteinuric stage 4 chronic kidney disease of unclear etiology, but that it could be due to diabetes mellitus and hypertension. The examiner also noted that, at the Veteran's last visit to the Renal Clinic, he had elevated blood sugars, which could point toward diabetes mellitus nephropathy worsened by elevated blood pressure. 

The Board finds that the Veteran should be provided with a VA examination to determine whether his current kidney disease or hypertension is due to exposure to herbicides.  The Board notes here that hypertension and the Veteran's kidney disease are not on the list of diseases presumed to be related to herbicide exposure; however, the Veteran is not precluded from establishing service connection with proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  With regard to the Veteran's hypertension, the examiner should consider NAS's Update 2012 addressing the relationship between such disease and herbicide exposure as well as the diagnosis of arterial hypertension in September 1972.  Furthermore, the examiner should offer an opinion as to whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD.  Finally, for the sake of completeness, the examiner will be requested to offer an opinion as to whether the Veteran's kidney disease is related to his diabetes mellitus or to his hypertension, and whether his hypertension is related to his kidney disease.

Pertaining to the Veteran's skin rash, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has claimed that he began having skin problems while on active duty in Vietnam, and has had the same rash since service.  He has also contended that his skin disorder is a result of exposure to herbicides.  The Veteran indicated that it was more difficult to detect as his kidney disease and dialysis has caused his skin to darken. April 2009 medical records reflect that the Veteran currently has a diagnosis of tinea versicolor.  As such, the Veteran has met the criteria for a VA examination to determine whether he has a skin disorder that began during or is related to service.

The Board notes that the Veteran indicated at his hearing that his skin rash is worse at certain times of the year.  The United States Court of Appeals for Veterans Claims (Court) has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In Ardison, the Court also held that an examination during a remission phase did not accurately reflect elements of a skin condition.  The Court, however, has held that a disorder reported to have become inflamed approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  To the extent possible, the Veteran examination should be provided during a time when his skin rash is in the active phase.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for hypertension, kidney disease, and a skin disorder.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension and kidney disease on a secondary basis.

2.  The AOJ should obtain the Veteran's complete VA treatment records dated from July 2010 to the present from the VAMC in West Los Angeles, California.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, if the additional records added to the claims file do not reflect a clear diagnosis of diabetes mellitus, type II, provide the Veteran with a VA examination to determine whether he has a current diagnosis of diabetes mellitus, type 2.  If such is diagnosed, the examiner should provide a description of the manifestations of such disease and indicate whether the diabetes mellitus is managed by a restricted diet.  A rationale for any opinion offered should be provided.

4.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  All indicated tests and studies should be conducted. The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should confirm the diagnosis of hypertension and address the following inquiries:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, had its onset in the year immediately following service, or is otherwise the result of an incident in service, to include exposure to herbicides while stationed in Vietnam?  In offering such opinion, the examiner should consider NAS's Update 2012 addressing the relationship between such disease and herbicide exposure as well as the diagnosis of arterial hypertension in September 1972.

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's hypertension has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's hypertension has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his claimed diabetes mellitus (if diagnosed) and/or kidney disease?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner must provide a rationale for each opinion given.  The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the etiology of his kidney disease.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should confirm the diagnosis of kidney disease and determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's kidney disease had its onset in service or is otherwise the result of a disease or injury in service to include exposure to herbicides while stationed in Vietnam?

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's hypertension has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his claimed diabetes mellitus (if diagnosed) and/or kidney disease?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner must provide a rationale for each opinion given.  The absence of evidence of treatment for kidney disease in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the etiology of the Veteran's skin disorder.  All indicated tests and studies should be conducted.  As the Veteran has indicated that his skin disorder is worse during certain times of the year, this examination should be conducted during an active phase of the disorder, to the extent possible.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should identify all skin disorders that have been present since December 2008 and determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's skin disorder had its onset in service or is otherwise the result of a disease or injury in service to include exposure to herbicides while stationed in Vietnam?

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's skin disorder has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his claimed kidney disease?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  The examiner should note the Veteran's contentions that his skin rash is more difficult to detect due to the darkening of his skin caused by his kidney disease and dialysis.  

The examiner must provide a rationale for each opinion given.  The absence of evidence of treatment for a skin disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


